NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10461

                Plaintiff-Appellee,             D.C. No.
                                                4:06-cr-00811-CKJ-DTF-2
 v.

JEMARA AKIL BUTLER, AKA Michael                 MEMORANDUM*
Smith, AKA Brian Williams,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                          Submitted September 12, 2019**
                              Pasadena, California

Before: RAWLINSON, IKUTA, and BENNETT, Circuit Judges.

      Jemara Butler (“Butler”) appeals from a judgment and commitment order

following revocation of his supervised release. We have jurisdiction under 18 U.S.C.

§ 3742 and 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      First, Butler claims he did not provide the required consent to the district

court’s delegation of authority to the magistrate judge to conduct his supervised

release revocation hearing. We review this issue de novo. See United States v.

Colacurcio, 84 F.3d 326, 328 (9th Cir. 1996) (reviewing district court’s delegation

of authority to conduct a probation revocation hearing to a magistrate judge). There

is sufficient evidence of Butler’s consent to the delegation to a magistrate judge. The

Federal Magistrates Act, 28 U.S.C. § 636(b), requires “explicit, clear, and

unambiguous” consent. United States v. Sanchez-Sanchez, 333 F.3d 1065, 1069 (9th

Cir. 2003) (quotation marks and citation omitted). Butler’s consent here—in writing

and on the record—satisfies the statutory requirement. Butler relies on 18 U.S.C.

§ 3401(b). But that subsection applies to the delegation of misdemeanor criminal

trials, and the specific consent inquiry required for misdemeanor trial delegations

was not required here.

      Second, Butler claims the district court failed to conduct the appropriate

review of the proceedings before the magistrate judge. The “threshold requirement

for a de novo determination is that the district court review a tape recording or a

transcript of the relevant portions of the proceedings before the magistrate.” United

States v. Remsing, 874 F.2d 614, 618 (9th Cir. 1989). Here, the district court judge

confirmed that she had reviewed the proceeding before the magistrate judge. We

presume that district judges know and follow the law. United States v. Carty, 520


                                          2
F.3d 984, 992 (9th Cir. 2008). There is no evidence to suggest otherwise here.

      Finally, there is no reversible error in the magistrate judge’s filing of

“boilerplate” findings and recommendations where the district court properly

reviewed those findings and recommendations de novo.

      AFFIRMED.




                                         3